HUSTON, J.
This is an appeal from the same judgment and like order overruling motion for a new trial as the two preceding cases against the same defendants. (Schiller v. Small, ante, p. 422, 40 Pac. 53; Peters v. Small, ante, p. 422, 40 Pac. 53.) The decree was entered June 27, 1893, and notice of appeal filed on June 29, 1894, and served on July 21, 1894. The appeal net having been taken within the time prescribed by statute, to wit, one year, this court has no jurisdiction to hear it.. Appeal dismissed, with costs to respondents.
Morgan, C. J., and Sullivan, J., concur.